ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
YDA-AFCON JV                               )      ASBCA Nos. 58686, 59536, 59537
                                           )                 59538,59539
                                           )
Under Contract No. W9l2ER-I0-C-0045        )

APPEARANCES FOR THE APPELLANT:                    John M. Cook, Esq.
                                                  Daniel D. Rounds, Esq.
                                                  Todd M. Garland, Esq.
                                                   Smith Pachter Mc Whorter PLC
                                                   Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Cara M. Mroczek, Esq.
                                                  Aimee L. Rider, Esq.
                                                  James A. Wallace, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: March 28, 2019



                                                OWEN C. WILSON
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58686, 59536, 59537, 59538,
59539, Appeals of YDA-AFCON JV, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2